      Case 1:19-cv-00444-NONE-SAB Document 36 Filed 04/24/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    PATRICK M. McMILLIAN,                             )   Case No.: 1:19-cv-00444-NONE-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                           TO MODIFY THE DISCOVERY AND
                                                       )   SCHEDULING ORDER
                                                       )
11   O. DELGADO, et.al.,
                                                       )   [ECF No. 35]
12                    Defendants.                      )
                                                       )
13                                                     )

14            Plaintiff Patrick M. McMillain is appearing pro se in this civil rights action pursuant to 42
15   U.S.C. § 1983. Currently before the Court is Defendants’ motion to modify the discovery and
16   scheduling order, filed April 24, 2020.
17            Good cause having been presented, it is HEREBY ORDERED that:
18            1.      Plaintiff shall serve his responses to Defendants’ discovery request, served on March
19                    11, 2002, within forty-five (45) days;
20            2.      Defendants may conduct Plaintiff’s deposition and bring any motion to compel within
21                    ninety (90) day; and
22            3.      Dispositive motions shall be filed within 180 days.
23
24   IT IS SO ORDERED.
25   Dated:        April 24, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
